NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                         SEP 29 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No.    20-50252

                 Plaintiff-Appellee,              D.C. Nos.
                                                  5:19-cr-00091-JGB-3
 v.

CARLOS ALBERTO ZAVALA-HUERTA,                     MEMORANDUM*

                 Defendant-Appellant.

                    Appeal from the United States District Court
                        for the Central District of California
                     Jesus G. Bernal, District Judge, Presiding

                     Argued and Submitted September 14, 2021
                               Pasadena, California

Before: GOULD, BERZON, and COLLINS, Circuit Judges.

      Defendant-Appellant Carlos Zavala-Huerta appeals his criminal convictions

for: (1) conspiracy to possess with the intent to distribute at least fifty grams of

methamphetamine; and (2) possession with the intent to distribute at least fifty

grams of methamphetamine. Zavala also appeals his 120-month sentence on these

counts. We have jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
affirm.

1.    Zavala argues that the district court erroneously ruled that law enforcement

lacked the reasonable suspicion needed to detain him before his arrest. We review

de novo district court rulings on reasonable suspicion. Ornelas v. United States,

517 U.S. 690, 691 (1996); United States v. Zapien, 861 F.3d 971, 974 (9th Cir.

2017). Law enforcement may detain a suspect if they have reasonable and

articulable suspicion of criminal activity. Terry v. Ohio, 392 U.S. 1, 21–22 (1968).

In determining whether reasonable suspicion exists, we consider the “totality of the

circumstances of each case to see whether the detaining officer has a particularized

and objective basis for suspecting legal wrongdoing.” United States v. Arvizu, 534

U.S. 266, 273 (2002) (internal quotation marks and citations omitted). Law

enforcement officers can draw on their experience and training to make inferences

from and deductions about the cumulative information available to them that might

elude an untrained person. United States v. Cortez, 449 U.S. 411, 418–19 (1981).

Conduct ordinarily viewed as innocent on a stand-alone basis may, when

aggregated, form the basis of reasonable suspicion. Arvizu, 534 U.S. at 274–75;

United States v. Valdes-Vega, 738 F.3d 1074, 1080 (9th Cir. 2013) (en banc).

      The record establishes that law enforcement knew of several facts that gave

them a particularized and objective basis for suspecting that Zavala was engaging

in methamphetamine trafficking. Wiretaps revealed that certain conspirators


                                         2
arranged a $10,000 loan for a methamphetamine transaction. Law enforcement

seized $9,900 from a co-conspirator soon thereafter. Officers searched a co-

conspirator’s home and found a methamphetamine lab, large sums of cash, and

drugs. An undercover officer used a co-conspirator’s cell phone to arrange a

methamphetamine transaction at a specific location. A co-conspirator called the

undercover officer upon arriving at this location with Zavala, who was driving a

separate vehicle, and both the co-conspirator and Zavala parked in the location

directed by the officer, near a Nissan Armada in a restaurant parking lot. The co-

conspirator motioned for Zavala to re-position his vehicle and Zavala complied.

And the officers knew from their training and experience that co-conspirators

sometimes arrive at drug transactions in separate vehicles.

      As such, the officers had the reasonable suspicion necessary to detain

Zavala. See Arvizu, 534 U.S. at 273–75; Cortez, 449 U.S. at 419; United States v.

Mayer, 560 F.3d 948, 956 (9th Cir. 2009) (stating that we “may affirm the denial

of a motion to suppress on any basis fairly supported by the record” (quotation

marks and citation omitted)).1


1
  Zavala maintained for the first time at oral argument that trial evidence may be
considered in determining whether a motion to suppress was properly denied only
if the motion to suppress was renewed during trial. Our cases do not reflect that
distinction. See United States v. Sanford, 673 F.2d 1070, 1071–72 (9th Cir. 1982);
see also United States v. Thomas, 211 F.3d 1186, 1191–92 (9th Cir. 2000); United
States v. Wilson, 7 F.3d 828, 833 (9th Cir. 1993). We have relied on trial evidence
to uphold denial of a motion to suppress whether or not the motion was renewed.

                                         3
2.    Zavala contends that officers detained him for an unreasonably long time

and lacked probable cause to search his vehicle. But his arguments to that effect

consist of bare assertions unsupported by citations to the record or legal analysis.

As a result, these issues are arguably waived. See Greenwood v. F.A.A., 28 F.3d

971, 977 (9th Cir. 1994) (explaining that we “will not manufacture arguments for

an appellant, and a bare assertion does not preserve a claim” (citations omitted)).

In any case, Zavala was only detained for approximately ten minutes before a drug

detection dog arrived, during which time the officers questioned Zavala about the

contents of his car; that was a reasonable time for officers to effectuate their

purpose of investigating whether Zavala was in possession of methamphetamine.

See United States v. Sharpe, 470 U.S. 675, 686 (1985). And the officers had

probable cause to search Zavala’s vehicle after the dog alerted to narcotics hidden

therein, a point Zavala has conceded. See Florida v. Harris, 568 U.S. 237, 248–50

(2013).

3.    Zavala maintains that the district court improperly denied him safety valve

relief based on an incorrect factual finding that he failed to truthfully provide the

government with all of the information and evidence he had on his offenses. We

examine such factual findings for clear error, United States v. Mejia-Pimental, 477

F.3d 1100, 1103 (9th Cir. 2007), which exists only when the district court takes an

impermissible view of the evidence, United States v. Hinkson, 585 F.3d 1247,


                                           4
1259–61 (9th Cir. 2009) (en banc).

      Defendants are eligible for safety valve relief from mandatory minimum

sentences only if, inter alia, they can establish by a preponderance of the evidence

that they truthfully provided the government with all of the information and

evidence that they have regarding their offenses. See 18 U.S.C. § 3553(f)(5);

Mejia-Pimental, 477 F.3d at 1103–04. The evidence available to the district court

during sentencing cast some doubt on whether Zavala had done so here.

      Initially, this evidence indicated that Zavala’s statements concerning the

individual who supplied him with methamphetamine to take from Mexico to the

United States were implausible or incomplete. Zavala’s defense at trial had been

that he was coerced by a high-level drug trafficker into carrying drugs across the

border. But the government’s expert witness on drug trafficking investigations

stated that couriers who, like Zavala, are entrusted with taking drugs to the United

States and bringing money back to Mexico are considered more trustworthy by

drug traffickers, and so are unlikely to be individuals who were duped or pressured

into bringing the drugs across the border. And, contrary to Zavala’s statements at

trial, one of his co-conspirators testified that Zavala told the co-conspirator

methamphetamine was hidden in the gas tank of his vehicle and helped the co-

conspirator retrieve the drugs from the car.

      As such, the district court’s factual finding that Zavala failed to truthfully


                                           5
provide the government with all the information he had on his offenses is not

clearly erroneous. See Hinkson, 585 F.3d at 1259–61.

AFFIRMED.




                                         6